Citation Nr: 0528872	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a dysthymic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M. P. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1974 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).

The veteran appeared at a hearing, along with his son, before 
the undersigned in June 2005.  

At the time of the June 2005 hearing, the veteran raised the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  As this issue is not properly before 
the Board, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's current dysthymic disorder is unrelated to 
service.  


CONCLUSION OF LAW

A dysthymic disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefit currently 
sought.  The discussions in the April 2003 rating 
determination, the June 2003 statement of the case, and the 
October 2004 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a February 
2003 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the February 2003 VCAA letter was sent to 
the appellant prior to the April 2003 rating determination.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the February 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  Moreover, following notification, the veteran 
appeared at a hearing in June 2005 and submitted additional 
evidence with the appropriate waiver following the hearing.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination and that all available VA and 
private treatment records have been obtained.  The veteran 
also appeared at a hearing at the Board in June 2005.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent laws and regulations provide that a psychoses will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

III.  Background

A review of the veteran's service medical records reveals 
that he was seen in May 1976 for psychiatric evaluation 
purposes.  At the time of the evaluation, the veteran was 
noted to have few friends and to be feeling depressed, with 
regular and at times heavy alcohol intake.   The veteran 
indicated that he had been drinking the night before and 
feeling particularly bad and that he had superficially 
lacerated his wrist.  Testing performed on the veteran was 
considered dispositive of alcoholism.  

Mental status examination revealed he was alert, cooperative, 
and goal-directed.  His sensorium was intact with no evidence 
of a thought disorder.  His insight was limited and his 
judgement was considered satisfactory.  His affect was 
appropriate and his mood was moderately depressed.  A 
diagnosis of chronic alcoholism with mild-moderate depression 
was rendered.  The examiner did not believe that 
hospitalization was necessary.  

In December 1977, the veteran was hospitalized at the Naval 
Alcohol Rehabilitation Center in Jacksonville, Florida.  

The veteran was noted to have been admitted following a 
return to drinking after previous rehabilitation.  He was 
found to have been having command, civilian, and personal 
problems secondary to alcohol abuse over the past several 
months.  The veteran reported that he was first intoxicated 
at age 8 and had been aware that his drinking was a problem 
since 17, when he developed an increased tolerance to 
consumption.  He had had blackouts but there was no history 
of major withdrawal.  He was noted to have had disciplinary 
problems in the Navy.  

Upon admission, the veteran was found to be an alert and 
anxious person who was oriented to time, place, and person.  
He was able to discuss his problems in a logical and coherent 
fashion and there was no evidence of psychosis, neurosis, or 
organic brain disease.  There were also no suicidal or 
homicidal ideations.  

The veteran successfully completed the program in February 
1978.  A discharge diagnosis of chronic alcoholism (improved) 
was rendered.  

At the time of the veteran's September 1978 service 
separation examination, normal psychiatric findings were 
reported.  

In January 2003, the veteran requested service connection for 
a dysthymic disorder.  He reported that he had had no 
indication of this disorder until he went into service.  He 
noted that he was treated for depression and a suicide 
attempt while in service.  He stated that he had many 
discipline problems while in service due to his condition.  

Treatment records obtained from the Martinsburg VAMC reveal 
that the veteran was diagnosed as having an adjustment 
reaction with mixed emotional features at the time of a July 
1999 outpatient visit.  

In April 2003, the veteran was afforded a VA examination.  
The examiner noted that the claims folder was available and 
had been carefully read in its entirety.  The examiner 
indicated that the veteran joined the Navy in December 1974 
and obtained an honorable discharge in September 1978.  The 
veteran was noted to have never been deployed to Vietnam.  He 
stated that the main difficulties he had while in the service 
were fights.  The veteran noted that each time he became 
intoxicated he would become irritable and engage in fights.  
He reported punching a chief petty officer in the face.  He 
did not realize that the officer was trying to help him due 
to his intoxicated state.  

The examiner noted that there were several instances with 
alcohol that led to significant difficulties, which included 
a suicide attempt in 1976, when he inflicted a superficial 
laceration on the left wrist.  The veteran reported that he 
felt depressed and uncomfortable while in the Navy because he 
perceived that everybody hated him.  He stated that he did 
not trust anybody.  The veteran indicated that he stopped 
drinking in 1991 and attended AA meetings.  

The examiner noted the suicide incident in 1976 as a result 
of alcohol use and stated that when anyone was indulging in 
mood altering intoxicants it was common and predictable to 
manifest depression, but in the absence of stimulants, the 
mood disorder was lifted.  

Mental status examination revealed an alert individual who 
made good eye contact.  Rapport was easily established and 
maintained during the interview.  He was logical and 
coherent.  There was no abnormality of posture and the 
veteran was appropriately dressed and groomed.  Hygiene was 
adequate and speech was spontaneous, with a normal rate, 
volume, and tone.  The veteran's mood was normal.  He became 
angry at times when he expressed an inability to reach 
certain goals.  He also expressed frustration in his 
inability to relate to others.  He denied suicidal or 
homicidal ideations, intentions, or plans but admitted to 
frequent thoughts about it.  His affect was constricted but 
appropriate to thought content.  There were no delusions or 
hallucinations present.  Cognitive functions were 
unremarkable.  Insight was good and judgement was fair.  An 
Axis I diagnosis of adjustment disorder with mixed emotions 
linked to work and interpersonal difficulties, with alcohol 
dependence in alleged reemission since 1991 was rendered.  An 
Axis II diagnosis of a personality disorder was also 
rendered.  

The examiner noted that after reading the claims folder and 
the medical literature, it was his opinion that the veteran's 
current allegations of depression or dysthymia were not at 
least as likely as not related to his military service.  He 
indicated that the veteran's allegations were not supported 
by consistent objective clinical findings and contemporaneous 
records in the file.  He noted that the veteran had 
encountered significant behavioral difficulties linked to 
alcohol but there was an Axis II diagnosis and had remained 
causing difficulties when interacting with others.  

In his May 2003 notice of disagreement, the veteran indicated 
that he had none of his current symptoms prior to joining the 
Navy in 1974.  He reported that in the early years he self-
medicated with alcohol.  The veteran stated that there were 
several incidents in service which caused his depression, 
including having Molitov Cocktails thrown at them while in 
Cuba and Italy and being involved in a black on white riot 
while aboard ship.  

Treatment records obtained in September 2003, included a 
September 1995 psychological evaluation performed by the 
veteran's private psychologist, "B.L., Ph.D."  In the 
report, Dr. L. noted that the veteran had been involved in a 
motor vehicle accident in July 1994, which resulted in 
injuries to his ribs, shoulder, whiplash, and a possible 
concussion.  Dr. L. noted that the veteran had been working 
for VA for eight to nine years as well as with a private 
postal company prior to the accident.  He observed that the 
veteran felt that the accident cost him the opportunity to 
work at the U. S. Postal Service.  The veteran stated he was 
very unhappy with his physical pain and the difficulties it 
caused for him and because of the way he felt he was treated.  
Diagnoses of major depressive disorder secondary to pain and 
psychological factors associated with chronic pain were 
rendered.  

Dr. L. indicated that the veteran was experiencing a high 
degrees of psychological distress associated with chronic 
pain resulting from the July 1994 accident.  The veteran 
reported that he felt out of control psychologically and was 
expressing high degrees of depression, anger, anxiety, and 
blame.  

Treatment records obtained from the Center for Counseling and 
Biofeedback reveal that the veteran was followed by "J.H., 
LCSW".  In a February 2002 report, the veteran was noted to 
have had a history of alcohol abuse dating to enlistment in 
the Navy.  The veteran was noted to have enlisted in the Navy 
in 1974 and completed basic training with no problems.  He 
reported being involved in an onboard ship riot.  He began to 
carry a knife with him while he slept and started to suffer 
anxiety, insomnia, and depression.   The veteran indicated 
that he drank to cope with his depression.  He noted ending 
up in alcohol rehabilitation at least twice in service.  The 
veteran insisted he was just depressed about the Navy and the 
constant harassment he received from blacks who saw his 
slight build and stature as easy prey.  

It was Mr. H's assessment that the veteran had a relatively 
normal adolescence and childhood.  He noted that the veteran 
reported experiencing much racial harassment while in the 
Navy and indicated that he began to fear for his life and 
become depressed.  He also noted that the veteran reported 
that he began to drink in order to cope.  He left the 
military a bitter and angry man.  Axis I diagnoses of 
dysthymic disorder; alcohol dependence in full remission; and 
mild chronic PTSD, were rendered.  

In a March 2002 outpatient treatment record, the veteran was 
noted to have become tearful in describing how he struggled 
with his self-esteem since his discharge from the Navy.  A 
diagnosis of major depression, recurrent, was rendered.  In 
an April 2003 treatment note, it was reported that much of 
the veteran's hostility was directed toward what he perceived 
as harassment in the military.  The veteran stated that he 
was a victim of racial harassment and often feared he would 
be assaulted given his slight stature.  

Attempts to obtain treatment records from "Dr. S." were 
unsuccessful as he had retired.  

At the time of his June 2005 hearing, the veteran testified 
that he had a good childhood.  He also reported that he 
performed well in boot camp.  He noted that when he was 
assigned to the ship there was a lot of white and black 
racial tension which resulted in a riot.  He also reported 
that he was assaulted on one occasion.  The veteran also 
noted an incident where Molitov cocktails were tossed in 
their direction while in Italy.  

The veteran testified that his situational depression 
resulted from the way he was treated by his fellow sailors.  
He indicated that he medicated himself with alcohol.  He 
reported being treated by Dr. S. for his depression and 
indicated that he was given Paxil.  The veteran stated that 
it was his belief that his symptoms started in service and 
had continued to the present day.  The veteran's son 
testified that he had witnessed his father being depressed.  
The veteran indicated that he did not seek medical help for 
his problems within one year following his period of service.  
The veteran's son testified regarding how the veteran treated 
him when he was growing up.  His son recalled the veteran 
always had "bad" stories about his work and life in 
general.  Since he was four years old, the veteran's son 
recalled that the veteran inundated the household with 
negative emotion and pain; never showing too much affection 
or love to his family.  The veteran stayed to himself.

In a statement received in July 2005, the veteran's wife 
stated that the veteran had always been depressed.  She noted 
that she had been married to him for 23 years.  

In an additional statement, the veteran's son, D. P., stated 
that his father had been depressed ever since he could 
remember.

IV.  Legal Analysis

Based on a review of the evidence of record, the Board finds 
that service connection for a dysthymic disorder is not 
warranted.  The Board notes that the veteran was treated for 
situational depression on one occasion during service with a 
diagnosis of chronic alcoholism with mild-moderate depression 
being rendered.  The Board further observes that the veteran 
was hospitalized for over 40 days beginning in December 1977 
for treatment of alcoholism.  

The Board notes that while the veteran's claim is supported 
by medical records received from by L.H., LCSW, it appears 
that his opinion relating the veteran's current psychiatric 
problems to his period of service is based upon a history 
provided by the veteran, without an independent review of the 
veteran's available service medical records or post-service 
medical history.  The Court has held that an opinion based 
solely upon information provided by the veteran, unenhanced 
by any additional medical comment by the examiner, does not 
constitute competent medical evidence.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995). 

The September 1995 report from Dr. L. relates the veteran's 
major depressive disorder to pain resulting from a motorcycle 
accident in 1994.  It does not relate the veteran's 
psychiatric disorder to his period of service.  

While the Board is sympathetic to the statements and 
testimony of the veteran as to his beliefs that any current 
dysthymic disorder is related to his period of service, it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Likewise, the beliefs of the veteran's wife and 
son cannot be considered competent as they have not been 
shown to be medical professionals.  

Moreover, the Board finds the April 2003 VA examiner's report 
compelling.  The VA examiner indicated that it was his 
opinion that the veteran's current allegations of depression 
or dysthymia were not at least as likely not related to his 
military service.  He indicated that the veteran's 
allegations were not supported by consistent objective 
clinical findings and contemporaneous records in the file.  
The April 2003 VA examiner's opinion was based upon a 
complete review of the claims folder and a thorough 
examination of the veteran.  The medical opinion from the VA 
examiner is more probative than the veteran's beliefs or the 
licensed social worker and is given more weight based upon 
the detail provided and the fact that the examiner had the 
claims folder for review prior to rendering his opinion.  
This April 2003 VA examination report weighs heavily against 
the veteran's claim.

Accordingly, the Board concludes that the veteran's inservice 
situational depression resulting from alcohol use, ultimately 
diagnosed as chronic alcoholism with mild-moderate 
depression, is not related to his current diagnosis of a 
dysthymic disorder.  Thus, entitlement to service connection 
for a dysthymic disorder is not warranted.


ORDER

The appeal as to the issue of service connection for a 
dysthymic disorder is denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


